DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 23, 2022 has been entered. Claims 1-6 and 11-13 remain pending in the application. Claims 7-10 have been cancelled. Applicant’s amendments to the specification and claims have overcome the objections and rejections under 35 USC 101 previously set forth in the Non-Final Office Action mailed March 25, 2022, except for those noted below. 

Specification
The disclosure is objected to because there appears to be a typographical error in amended paragraph [0048] regarding “needle array 300” as opposed to either “needle array 304a” or “hypodermic device 300”.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because there appears to be a typo regarding “wherein diameter of the bore” as opposed to “wherein a diameter of the bore” in line 8 of the claim.  Appropriate correction is required.
Claim 1 is further objected to because there appears to be a typo regarding “the proximal outer surface is being in the range…” as opposed to “the proximal outer surface being in the range…” in lines 25-26 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the length of each side of the distal out surface" in line 22.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-6 and 11-13 are rejected for being dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2014/0128810) in view of Fretta et al. (US 2020/0188610) in further view of Prausnitz et al. (USPN 6743211).
Regarding claim 1, Ozawa discloses a hypodermic device (needle formation 1), comprising: 
a chamber (needle formation body 10 enclosing space portion 36) comprising a distal outer surface (surface from which needles 11 projects; Figure 3) and a proximal outer surface (surface from which flange 12 projects; Figure 3); 
an array of hypodermic needles (needles 11) projecting outward from the distal outer surface of the chamber and perpendicular to the distal outer surface (Figure 3), wherein each of the hypodermic needles comprises a bore extending from a receiving end (proximal ends of needles 11 within space 36) of the hypodermic needle to a delivery end (discharge opening 13) of the hypodermic needle along a longitudinal axis (Figures 3 and 12), wherein the bore at the receiving end of each of the hypodermic needles is in fluid communication with a hollow space (space portion 36) in the chamber (“the plunger 8 of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065]), wherein diameter of the bore of each of the hypodermic needles is about 27 gauge to about 32 gauge (“the maximum outer diameter of the needle 11 is more preferably within the range of 0.1 mm to 0.6 mm, and, still more preferably, within the range of 0.1 mm to 0.4 mm.” [0052], wherein 27-32 gauge is equivalent to an outer diameter of 0.235 mm to 0.413 mm and 0.1- 0.4 mm is within the range of 28-34 gauge), and wherein a length of each hypodermic needle is about 1 mm to about 10 mm (“The projection dimension of the needle 11 projecting from the surface of the needle formation 1 is preferably equal to or less than 10 mm; and the projection dimension can be 5 mm or less, and in particular, 3 mm or less. Furthermore, the projection dimension of the needle 11 projecting from the surface of the needle formation 1 is more preferably within the range of 0.5 mm to 2.0 mm, and still more preferably, within the range of 0.5 mm to 1.5 mm.” [0052]); and 
a threaded Luer lock connector (flange 12; Figures 3 and 5, wherein flange 12 is threaded because it mates with the screw 23 of luer lock 20 [0043] and [0064]) in fluid communication with an opening at the proximal outer surface of the chamber (Figure 3), wherein a first end (inner end of flange 12) of the threaded Luer lock connector is connected to the proximal outer surface of the chamber (Figure 3);
wherein the chamber (needle formation body 10 enclosing space portion 36) consists exclusively and completely of the distal outer surface, the proximal outer surface, and a wall extending from the distal outer surface to the proximal outer surface (Figure 3); 
wherein the chamber includes a compact configuration that occupies a volume (Figure 3), wherein the volume of the chamber is defined by: 
a thickness of the wall, 
the distal outer surface of the hypodermic device chamber being a square- shaped surface (“The cross-sectional shape of the needle formation 1…may be a square” [0071]) and the length of each side of the distal outer surface (Figure 3), and 
the proximal outer surface of the hypodermic device chamber being a square-shaped surface (“The cross-sectional shape of the needle formation 1…may be a square” [0071]), and a length of each side of the proximal outer surface (Figure 3); 
and wherein the distal outer surface, the proximal outer surface, and the wall are integrally formed (Figure 3) and an inside of the chamber (space portion 36) consists solely of a hollow space (space portion 36) that is defined by the distal outer surface, the proximal outer surface, and the wall (Figure 3).
Ozawa fails to explicitly disclose wherein the chamber includes a compact configuration that occupies a volume ranging from 0.1 centimeters3 to 25 centimeters3, wherein the volume of the chamber is defined by: a thickness of the wall being in a range of 0.1 centimeter to 1 centimeter, and the length of each side of the distal outer surface being in the range of 1 centimeter to 5 centimeter, and a length of each side of the proximal outer surface is being in the range of 1 centimeter to 5 centimeter.
Fretta teaches a needle device comprising a chamber (needle hub assembly 306) comprising a distal outer surface and a proximal outer surface (Figure 4); and a hollow space (hollow body 404) located within the chamber (Figure 4); wherein the distal outer surface being a square-shaped surface (Figures 6 and 7; square platform 602/700), and the length of each side of the distal outer surface being in the range of 1 centimeter to 5 centimeter (“the length of each side of the platform 700 may be in a range from 0.4 to 0.9 inches.” [0053] 1.02 to 2.29 cm); the proximal outer surface being a square-shaped surface (Figure 6), and a length of each side of the proximal outer surface is being in the range of 1 centimeter to 5 centimeter (“the length of each side of the platform 700 may be in a range from 0.4 to 0.9 inches.” [0053] 1.02 to 2.29 cm). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify square shaped surfaces of the distal and proximal outer surfaces of the hypodermic device of Ozawa to have lengths in the range of 1 to 5 centimeters based on the teachings of Fretta to cover a larger area of skin during administration of the injection fluid (Fretta [0053]).
Modified Ozawa fails to explicitly disclose wherein the chamber includes a compact configuration that occupies a volume ranging from 0.1 centimeters3 to 25 centimeters3, wherein the volume of the chamber is defined by: a thickness of the wall being in a range of 0.1 centimeter to 1 centimeter.
Prausnitz teaches a needle device (device 10; Figure 9) comprising a chamber (upper portion 11) comprising a distal outer surface (surface of 11 having microneedles 12), a proximal outer surface (upper surface of 11 opposite of microneedles 12), and a hollow space (upper portion 11 “of the device can be…hollow” [Col 9, line 39]) inside the chamber (Figure 9); the chamber includes a compact configuration (Figure 9) that occupies a volume ranging from 0.1 centimeters3 to 25 centimeters3 (“The height of the upper portion 11 is between about 1 .mu.m and 1 cm, and the width of the upper portion is between about 1 mm and 10 cm.” [Col 9, lines 37-39], resulting in a volume in the range of 0.000001-100 cm3 wherein the chamber as disclosed by Ozawa is a rectangular prism. This range is can be further limited based on the disclosure of Fretta detailed above which limits the width to be between 1.02 to 2.29 cm resulting in a volume in the range of 0.000104-5.2441 cm3), wherein the volume of the chamber is defined by: a thickness of the wall being in a range of 0.1 centimeter to 1 centimeter (“The height of the upper portion 11 is between about 1 .mu.m and 1 cm” [Col 9, line 37] wherein “thickness of the wall” has been interpreted as the height of the wall between the distal and proximal outer surfaces, consistent with paragraph [0026] of the present disclosure), and the length of the distal and proximal outer surfaces being in the range of 1 centimeter to 5 centimeter (“the width of the upper portion is between about 1 mm and 10 cm.” [Col 9, line 38]). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the hypodermic device of Ozawa in view of Fretta to include that the chamber includes a compact configuration that occupies a volume ranging from 0.1 centimeters3 to 25 centimeters3, wherein the volume of the chamber is defined by: a thickness of the wall being in a range of 0.1 centimeter to 1 centimeter based on the teachings of Prausnitz to ensure that the chamber is of an adequate size to act as a reservoir for the injectable fluid prior to distributing the injectable fluid through the bores of the hypodermic needles (Prausnitz [Col 9, line 37]).

Regarding claim 2, modified Ozawa teaches the hypodermic device of claim 1, wherein a second end (outer edges of flange 12) of the threaded Luer lock connector is configured to mate with a matching Luer fitting (screw 23 of luer lock portion 20) of a fluid reservoir (syringe 6; “the Luer lock portion 20 formed at the tip of the syringe 6 is engaged with the flange 12 of the needle formation 1 housed within the needle holder 40, and the syringe 6 is rotated in this state.” [0064], noted that “a matching luer fitting” and “a fluid reservoir” are not positively recited or claimed).

Regarding claim 3, modified Ozawa teaches the hypodermic device of claim 2, wherein the fluid reservoir (syringe 6) comprises an injection fluid (“a syringe 6, in which a medical liquid is filled” [0041]), wherein the fluid reservoir is configured to be pressurized (via plunger 8), wherein the matching Luer fitting (luer lock portion 20) is in fluid communication with the fluid reservoir (Figures 1 and 2), and wherein the fluid reservoir is configured to deliver the injection fluid to the chamber through the matching Luer fitting and the threaded Luer lock connector when the fluid reservoir is pressurized (“the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065] noted that “the fluid reservoir”, “injection fluid”, and “matching luer fitting” are not positively recited or claimed).

Regarding claim 4, modified Ozawa teaches the hypodermic device of claim 3, wherein the fluid reservoir that is configured to be pressurized is a syringe (syringe 6; noted that “the fluid reservoir” and “a syringe” are not positively recited or claimed).

Regarding claim 5, modified Ozawa teaches the hypodermic device of claim 3, wherein the threaded Luer lock connector (flange 12) comprises a conduit (space between flange 12; Figure 5) for the delivery of the injection fluid from the pressurized fluid reservoir to the chamber (Figure 1; “the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065]).

Regarding claim 6, modified Ozawa teaches the hypodermic device of claim 3, wherein the chamber is oriented at about 90 degrees with respect to the longitudinal axis of each of the hypodermic needles (Figure 3, wherein at least a portion of chamber 10 is perpendicular to the needles 11, such as the distal outer surface), wherein the injection fluid enters the bore at the receiving end of each of the hypodermic needles in the array of hypodermic needles from the chamber, and wherein the injection fluid is configured to exit the bore at the delivery end of each of the hypodermic needles in the array of hypodermic needles directly into an intradermal tissue or a subdermal tissue at 90 degrees with respect to the longitudinal axis of each of the hypodermic needles (“the plunger S of the syringe 6 is pressed for operation, and a medical liquid in the syringe 6 enters a space portion 36 of the needle formation 1, and further, the medical liquid is pushed out from the discharge opening 13 of the needle 11 through each needle 11 of the needle formation 1.” [0065]; “the medical liquid discharged from the discharge opening 13 of the needle 11 tends to flow in the direction orthogonal to the opening surface of the discharge opening 13.” [0057]; Figures 16 and 17; “the medical liquid can be effectively injected into…the subcutaneous layer of the skin” [0020]).

Regarding claim 11, modified Ozawa teaches the hypodermic device of claim 1, wherein a distance between adjacent hypodermic needles in the array of hypodermic needles is about 1 mm to about 10 mm (“The pitch (distance) between adjacent needles 11 is preferably 1 mm to 5 mm, or 5 mm to 10 mm” [0053]).

Regarding claim 12, modified Ozawa teaches the hypodermic device of claim 1, wherein the opening at the proximal outer surface of the chamber is located at one of a center of rotational symmetry and a centroid of the chamber at the proximal outer surface of the chamber (Figures 1, 3, 5).

Regarding claim 13, modified Ozawa teaches the hypodermic device of claim 1, wherein the hypodermic needles are arranged symmetrically within the array of hypodermic needles (“The plurality of needles 11 are separated at equal intervals from the center point of the surface of the needle formation 1, and the angles (internal circumference angle) between, the plurality of needles 11 around the center point are set to be the same angle with one another.” [0053]; Figure 12 for example).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KR 20090008983 discloses a needle device (Figure 2) comprising a chamber (24) consisting exclusively and completely of a distal outer surface, a proximal outer surface, and a wall extending between the distal and proximal outer surfaces (Figure 2); an array of needles (30); and a connector (24) in fluid communication with the chamber and a fluid delivery device (10). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783                                                                                                                                                                                            /AMBER R STILES/Primary Examiner, Art Unit 3783